Citation Nr: 1506416	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for thyroid cancer, as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1945 to September 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran submitted a timely notice of disagreement in May 2012, a statement of the case was issued in March 2013, and a VA Form 9 was filed in March 2013.

The Board denied this appeal in a decision of April 2014.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a joint motion to remand (JMR) that partially vacated the Board's decision in December 2014 and remanded the claim back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for thyroid cancer, as due to exposure to ionizing radiation.  The Board notes that exposure to ionizing radiation has been conceded, as the Veteran participated in Operation Crossroads.  See November 2005 Defense Threat Reduction Agency letter.  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In December 2014, the Court found that the Board failed to provide an adequate statement of reasons or bases for denying the Veteran a medical examination.  The Board notes that the Veteran's claim was denied in an April 2014 decision on the basis that the evidence failed to demonstrate the Veteran had a post-service diagnosis of thyroid cancer.  

The Veteran and his wife assert that he was diagnosed with thyroid cancer in May 1976.  A May 1976 medical record indicates the Veteran underwent a partial thyroidectomy; a biopsy was performed and the Veteran was diagnosed with chronic thyroiditis.  See May 1976 record from St. Michael Hospital.

On remand, the Veteran should be afforded a VA examination to determine if he had a post-service diagnosis of thyroid cancer.  

Additionally, the Board notes that the December 2014 Court Remand indicates the Board failed to detail its efforts to determine the authenticity of the May 1976 pathology report.  

As stated in the December 2014 JMR, in a private pathology report dated May 1976, the pathologist noted "sections show a thyroid in which there is a moderate amount of interstitial [ ]ibrosis accompanied by scattered collections of chronic inflammatory cells consisting [presumably "primarily"] of lymphocytes.  There is, however, no hyperplasis or neoplasia."  See Private Medical Records from St. Michael Hospital.  The word "no" is hand-written into the report and an unidentified word is scratched out.  

As directed in the December 2014 Court Remand, the Board finds a remand is in order to determine the authenticity of the record.


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  The RO should take the necessary steps to have the May 1976 pathology record from St. Michael Hospital authenticated.  This may include submitting a copy of the record to the appropriate agency for their consideration as to the authenticity of the record.

An official determination must be made in writing and included in the claims folder as to the authenticity of the record.

3.  Afford the Veteran a VA examination for his thyroid cancer.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

Please opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has/had a post-service diagnosis of thyroid cancer?  

In answering this question, please be sure to specifically address the Veteran's lay statements and the Veteran's wife's statements concerning his post-service diagnosis of thyroid cancer.

Please address the medical evidence documented in the claims file, in particular, the May 1976 pathology report.  Address the results of all pertinent diagnostic testing that has been performed, and the clinical picture presented in previous medical evidence.  

In providing these opinions, the examiner must acknowledge symptoms reported during and after service, and discuss any medical AND lay evidence of a continuity of symptomatology provided by the Veteran and his wife.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




